Citation Nr: 1443481	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disability manifested by vertigo and equilibrium problems, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

In November 2013, and again in April 2014, the Board remanded this matter for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran is seeking service connection for a disability manifested by vertigo and equilibrium problems.  He contends that this condition either began during his military service or was caused or permanently aggravated by his service-connected disabilities.

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Pursuant to the Board's April 2014 remand, the RO was instructed to request a supplemental medical opinion addressing whether any disability manifested by dizziness and disequilibrium was aggravated by the Veteran's service-connected adhesive otitis media with bilateral hearing loss or tinnitus.

In April 2014, a supplemental medical opinion was obtained which stated, "[t]he condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  While this opinion adequately addresses whether the condition was caused by the Veteran's service-connected disabilities, it does not adequately address whether the Veteran's condition has been aggravated by the Veteran's service-connected disabilities.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc) (indicating that service connection on a secondary basis is warranted when a current disability is either caused or aggravated by a service-connected disability).
 
The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Under the circumstances of this case, a new supplemental medical opinion must be obtained.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a supplemental medical opinion from the physician who provided the April 2014 medical opinion addressing the etiology of the Veteran's disability manifested by dizziness and disequilibrium.  If the same physician is not available, the supplemental opinion must be obtained from another physician with sufficient expertise.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

After a review of the evidence of record, the examiner must provide an opinion as to: whether the Veteran's disability manifested by dizziness and disequilibrium was (a) caused, or (b) aggravated beyond its natural progression, by his service-connected adhesive otitis media with bilateral hearing loss, and tinnitus. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


